Appellate Case: 22-8012     Document: 010110789836       Date Filed: 12/28/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 28, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CHESTER L. BIRD; RYAN A. BROWN;
  RICHARD B. DAGUE,

        Plaintiffs - Appellants,

  v.                                                          No. 22-8012
                                                    (D.C. No. 2:21-CV-00139-SWS)
  MELANIE MARTINEZ-ELLIS, RN,                                  (D. Wyo.)
  Health Services Administrator; MICHAEL
  PACHECO, Warden, Wyoming Medium
  Correctional Institution, in their individual
  capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, HARTZ and ROSSMAN, Circuit Judges.
                    _________________________________

        Plaintiffs Chester Bird, Ryan Brown, and Richard Dague, Wyoming inmates

 proceeding pro se,1 appeal the district court’s dismissal of their amended complaint


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Because the Plaintiffs proceed pro se, we construe their filings liberally but
 do not serve as their advocate. See Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 22-8012    Document: 010110789836        Date Filed: 12/28/2022    Page: 2



 (the Complaint) against two prison officials, Melanie Martinez-Ellis and Michael

 Pacheco. The Plaintiffs’ claims stem from their COVID-19 vaccinations. According

 to the Complaint, they consented to receive either the Pfizer or Moderna vaccine; but

 the Defendants gave them the Janssen vaccine instead, without telling them about the

 switch until after the vaccine had been administered. The district court noted that the

 Complaint alleges the Defendants acted in furtherance of the legitimate purpose of

 quickly vaccinating prisoners against COVID-19 and ruled that the Complaint fails to

 plausibly allege the Defendants engaged in behavior that shocks the conscience.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     I. Background

       “On appeal from the grant of a motion to dismiss for failure to state a claim,

 we treat as true all well-pleaded factual allegations and view them in the light most

 favorable to the plaintiff.” Thompson v. Ragland, 23 F.4th 1252, 1254 (10th Cir.

 2022). We proceed to summarize the Complaint’s allegations.

       The Plaintiffs are each incarcerated at the Wyoming Medium Correctional

 Institution in Goshen County, Wyoming. At the time of the events giving rise to this

 action, Defendant Pacheco served as the prison’s warden, and Defendant Martinez-

 Ellis served as the prison’s health services administrator.

       On March 10, 2021, each Plaintiff “signed a document labeled ‘COVID-19

 Vaccine 2020-2021 Patient Consent or Declination,’” thereby “consent[ing] to

 receive either the Pfizer or Moderna vaccine, such being the only two COVID-19

 vaccines specifically identified on the Consent Form.” R., vol. 1 at 42–43. On

                                            2
Appellate Case: 22-8012    Document: 010110789836         Date Filed: 12/28/2022    Page: 3



 March 18, 2021, county health officials notified the Defendants that doses of the

 Janssen COVID-19 vaccine were available for prisoners. The Defendants decided to

 proceed with administering these doses the following day without telling the

 prisoners the brand or giving them information on the Janssen vaccine “because [the

 Defendants] knew that the technology underlying the Janssen Vaccine differed from

 the technology underlying the Pfizer or Moderna vaccines and they were concerned

 that if . . . prisoners . . . were appropriately afforded informed consent, they would

 decline the Janssen Vaccine because of the difference.” Id. at 47.

       When they got the shot on March 19, 2021, “the Plaintiffs presumed they were

 receiving either the Pfizer or Moderna vaccine because they were the only two

 vaccines specifically identified on the Consent Form they had signed on March 10,

 2021, and because they had not been otherwise advised.” Id. at 43–44. But

 Defendant Martinez-Ellis injected the Plaintiffs with the Janssen COVID-19 vaccine.

       “[A]t no time prior to” receiving the shot “were the Plaintiffs ever informed of

 the purpose, methods, procedures, benefits, and risks associated with the Janssen

 Vaccine, or the material facts about the nature, consequences, and risks of being

 vaccinated with the Janssen Vaccine; the alternatives to it; and the prognosis if the

 vaccination was not undertaken.” Id. at 47–48 (brackets and internal quotation marks

 omitted). “[T]he Plaintiffs absolutely would have refused the Janssen Vaccine had

 they been made aware that it was the vaccine being offered to them.” Id. at 51.

       The Complaint has three counts. Count I alleges Defendant Martinez-Ellis

 “violated the Plaintiffs’ clearly-established substantive due process right of personal

                                             3
Appellate Case: 22-8012    Document: 010110789836        Date Filed: 12/28/2022      Page: 4



 security and bodily integrity under the Fourteenth Amendment,” by giving them the

 Janssen vaccine without first securing their informed consent. Id. at 52–53. Count II

 alleges state-law claims against Defendant Martinez-Ellis for assault, battery, or

 unlawful conduct. And count III alleges Defendant Pacheco conspired with, aided

 and abetted, authorized, and failed to properly supervise Defendant Martinez-Ellis

 regarding her administration of the vaccine.

       Ruling on a motion to dismiss, the district court construed the Complaint as

 contending the Defendants violated the Plaintiffs’ Fourteenth Amendment

 substantive-due-process rights to informed consent before receiving treatment. It

 dismissed these claims in part because the Complaint fails to plead the Defendants

 had acted with deliberate indifference to the Plaintiffs’ right to refuse medical

 treatment. It dismissed the remaining claims against Defendant Pacheco under the

 doctrine of qualified immunity in part because the Complaint does not state a

 plausible constitutional violation. It then declined to exercise supplemental

 jurisdiction over the state-law claims because no federal claims remained. The

 court’s order also denied the Plaintiffs’ request to file a second amended complaint,

 reasoning that amendment would be futile because the new factual allegations in the

 proposed complaint would not alter the court’s analysis.

       After the district court entered its judgment, the Plaintiffs filed a motion under

 Federal Rule of Civil Procedure 59(e) seeking reconsideration. The district court

 denied this motion on the merits. The Plaintiffs then filed their notice of appeal.



                                            4
Appellate Case: 22-8012     Document: 010110789836        Date Filed: 12/28/2022     Page: 5



       About a month after filing their notice of appeal the Plaintiffs filed a motion

 under Federal Rule of Civil Procedure 60(b) seeking to set aside the judgment. The

 district court dismissed this motion for lack of jurisdiction because of the pending

 appeal. The Plaintiffs did not file a new notice of appeal or amend their previously

 filed notice of appeal.

                                      II. Discussion

 A. The District Court’s Dismissal of the Amended Complaint

       1. Standard of Review

       “We review de novo a district court’s decision on a Rule 12(b)(6) motion for

 dismissal for failure to state a claim.” Waller v. City & Cnty. of Denver, 932 F.3d

 1277, 1282 (10th Cir. 2019) (italics and internal quotation marks omitted). “To

 survive a motion to dismiss, a complaint must contain sufficient factual matter . . . to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (internal quotation marks omitted). To meet this standard, the plaintiff

 must “plead[ ] factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id.

       2. Substantive-Due-Process Claims

       The Plaintiffs contend the Complaint states claims for the Defendants’

 violation of their rights to refuse unwanted medical treatment and for the Defendants’

 violation of their rights to informed consent before receiving medical treatment.

       The right to refuse unwanted medical treatment arises from the Due Process

 Clause of the Fourteenth Amendment. See Cruzan ex rel. Cruzan v. Dir., Mo. Dep’t

                                             5
Appellate Case: 22-8012     Document: 010110789836         Date Filed: 12/28/2022     Page: 6



 of Health, 497 U.S. 261, 278 (1990); Washington v. Harper, 494 U.S. 210, 221–22

 (1990), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). To

 state a valid Fourteenth Amendment substantive-due-process claim challenging

 executive action, a plaintiff must plausibly allege that “the government action

 deprive[d] [the plaintiff] of life, liberty, or property in a manner so arbitrary it shocks

 the judicial conscience.” Halley v. Huckaby, 902 F.3d 1136, 1153 (10th Cir. 2018).

        Conduct that shocks the judicial conscience is deliberate government
        action that is arbitrary and unrestrained by the established principles of
        private right and distributive justice. To show a defendant’s conduct is
        conscience shocking, a plaintiff must prove a government actor
        arbitrarily abused his authority or employed it as an instrument of
        oppression. The behavior complained of must be egregious and
        outrageous.

 Id. at 1155 (citations and internal quotation marks omitted).

        The Tenth Circuit has not recognized a Fourteenth Amendment substantive-

 due-process right to informed consent before receiving medical treatment. The

 circuits that have recognized the right have observed that it “is not, in and of itself,

 an independent right. Rather, it is a derivative of the right to refuse treatment and

 extends only to those circumstances in which it will effectuate a patient’s exercise of

 that underlying right.” Pabon v. Wright, 459 F.3d 241, 251 (2d Cir. 2006). Those

 circuits have held that to state a claim for a violation of the right to informed consent,

 a plaintiff must plausibly allege, among other things, that “the defendant acted with

 deliberate indifference to the prisoner’s right to refuse treatment.” Knight v.




                                              6
Appellate Case: 22-8012     Document: 010110789836          Date Filed: 12/28/2022     Page: 7



 Grossman, 942 F.3d 336, 344 (7th Cir. 2019) (citing Pabon, 459 F.3d at 251).2

 Deliberate indifference is required because the defendant’s actions “must be so

 egregious as to shock the conscience.” Id. at 343 (internal quotation marks omitted).

        Incarcerated plaintiffs face an extra hurdle in prosecuting constitutional claims

 because prison officials can “impinge[] on inmates’ constitutional rights” so long as

 their actions are “reasonably related to legitimate penological interests.”

 Washington, 494 U.S. at 224 (internal quotation marks omitted); see also Knight,

 942 F.3d at 343 (“A prisoner’s right to refuse medical treatment cannot be infringed

 by a prison regulation that is reasonably related to legitimate penological interests.

 A common example is when forced medication is needed to avoid the spread of

 contagious disease or to quell disruptive behavior.” (citations and internal quotation

 marks omitted)); Pabon, 459 F.3d at 252 (“[A] prisoner’s right to refuse medical

 treatment need not be honored if legitimate penological interests require the prisoner

 to be treated.”); Jurasek v. Utah State Hosp., 158 F.3d 506, 510 (10th Cir. 1998)

 (“It is . . . well established that when an individual is confined in a state institution,

 individual liberties must be balanced against the interests of the institution in




        2
         The district court applied the test from Knight and Pabon. The Plaintiffs do
 not argue the district court erred in applying this test. We therefore assume, without
 deciding, that the test would apply if the Tenth Circuit were to recognize a
 substantive-due-process right to informed consent before receiving medical
 treatment. But because we conclude that the Plaintiffs would not have stated a claim
 even if we were to recognize the right, we need not decide whether to recognize the
 right.

                                              7
Appellate Case: 22-8012    Document: 010110789836         Date Filed: 12/28/2022      Page: 8



 preventing the individual from harming himself or others residing or working in the

 institution.”).

        The Complaint alleges that the Defendants found out on March 18, 2021, that

 the Janssen vaccine would be available for prisoners. It further alleges that once the

 Defendants “realiz[ed] that they did not have the appropriate information sheet or

 consent form for the Janssen Vaccine, [they] formed an agreement . . . to disregard

 and otherwise deliberately violate informed consent protocol and use the Janssen

 Vaccine without specific written notification to each prisoner.” R., vol. 1 at 47.

 They allegedly did so “because they knew that the technology underlying the Janssen

 Vaccine differed from the technology underlying the Pfizer or Moderna vaccines and

 they were concerned that if . . . prisoners, including the Plaintiffs, were appropriately

 afforded informed consent, they would decline the Janssen Vaccine because of the

 difference.” Id.3

        These allegations fall short in several respects from stating a substantive-due-

 process violation. They certainly do not describe conduct that shocks the judicial

 conscience. They instead describe actions taken during the height of the COVID-19




        3
         The proposed second amended complaint alleges the Defendants actually had
 the correct Janssen fact sheet when they found out on March 18 that they would get
 the Janssen vaccine, but “knowing full well that they were going to use the Janssen
 Vaccine on March 19, 2021, formed an agreement . . . to withhold dissemination of
 the Janssen Fact Sheet until March 22, 2021, because of their concern that . . .
 prisoners, including the Plaintiffs, would refuse the Janssen Vaccine.” Aplees. App.
 at 36–37.

                                             8
Appellate Case: 22-8012      Document: 010110789836        Date Filed: 12/28/2022      Page: 9



 pandemic to protect the health and safety of the inmates involved and others in the

 prison environment by increasing vaccination rates.

        For essentially the same reasons, the Complaint does not plausibly plead that

 the defendants were deliberately indifferent to Plaintiffs’ rights.

        In addition, the pleaded facts indicate that the Defendants took their actions to

 further a legitimate penological purpose. The district court said that “[c]onsidering

 the seriousness of the COVID-19 outbreak and the risk it posed to incarcerated

 prisoners, [the prison’s] legitimate penological interests in vaccinating its prisoners

 and staff as quickly as possible is not open to debate.” R., vol. 2 at 27 (citation and

 internal quotation marks omitted). The Plaintiffs do not challenge this assessment.

 And the Complaint alleges that the Defendants decided not to tell them they were

 getting the Janssen shot “because . . . they were concerned,” id., vol. 1 at 47

 (emphasis added), that if the Plaintiffs were told about the Janssen vaccine, the

 Plaintiffs and others might have refused it, thereby undermining the unquestioned

 legitimate penological interest in “vaccinating . . . prisoners . . . as quickly as

 possible,” id., vol. 2 at 27.

        Without disputing the foregoing, the Plaintiffs contend the Defendants’

 violation of statutory and regulatory duties to obtain the Plaintiffs’ informed consent

 controls. They assert that under a provision of the Federal Food, Drug, and Cosmetic

 Act (FDCA), 21 U.S.C. § 360bbb-3(e)(1)(A)(ii)(I–III), and the Emergency Use

 Authorization (EUA) for the Janssen vaccine, the Defendants had a duty to obtain the

 Plaintiffs’ informed consent before administering the Janssen vaccine.

                                              9
Appellate Case: 22-8012      Document: 010110789836          Date Filed: 12/28/2022      Page: 10



         “We acknowledge of course that officials should conform their conduct to

  applicable statutes and regulations.” Davis v. Scherer, 468 U.S. 183, 194 (1984).

  But not every statutory or regulatory violation is of a constitutional dimension.

  See, e.g., Prendergast v. Clements, 699 F.3d 1182, 1185 n.3 (10th Cir. 2012) (“[R]ights

  based in statute are not the same as constitutional rights . . . .”); Hovater v. Robinson,

  1 F.3d 1063, 1068 n.4 (10th Cir. 1993) (“[A] failure to adhere to administrative

  regulations does not equate to a constitutional violation.”). As we have already explained,

  there was no substantive-due-process violation here.

         3. Claims Based on the FDCA

         The Plaintiffs contend that even if the Defendants’ breach of their statutory

  and regulatory duties does not support a substantive-due-process claim, that breach

  supports an actionable claim for violation of § 360bbb-3 of the FDCA.4 We reject

  this argument. “Private parties may not bring enforcement suits” under the FDCA.

  POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 109 (2014); see 21 U.S.C.

  § 337(a) (“Except [certain enforcement actions that may be brought by a State in its

  own name], all . . . proceedings for the enforcement, or to restrain violations, of [the

  FDCA] shall be by and in the name of the United States.”). And the Plaintiffs do not


         4
           Neither the Complaint nor the proposed second amended complaint cites the
  FDCA. They instead state that the “Plaintiffs’ federal claim arises under the
  Fourteenth Amendment[,] . . . and under the Federal Civil Rights Act, more
  specifically 42 U.S.C. § 1983 and 42 U.S.C. § 1988.” R., vol. 1 at 40; Aplees. App.
  at 28. But “it is unnecessary to set out a legal theory for the plaintiff’s claim for
  relief.” Johnson v. City of Shelby, 574 U.S. 10, 12 (2014) (internal quotation marks
  omitted).

                                                10
Appellate Case: 22-8012      Document: 010110789836         Date Filed: 12/28/2022      Page: 11



  argue that § 360bbb-3 of the FDCA confers individual rights that might otherwise

  support § 1983 liability. Cf. Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)

  (“We . . . reject the notion that our cases permit anything short of an unambiguously

  conferred right to support a cause of action brought under § 1983.”); Sw. Air

  Ambulance, Inc. v. City of Las Cruces, 268 F.3d 1162, 1173 (10th Cir. 2001) (“[N]ot

  all federal laws give rise to § 1983 liability. For a person to be able to avail himself

  of § 1983 to remedy a violation of a federal statute, he ‘must assert the violation of a

  federal right, not merely a violation of federal law.’” (quoting Blessing v. Freestone,

  520 U.S. 329, 340 (1997)).

         4. State-Law Claims and Remaining Claims Against Defendant Pacheco

         The Plaintiffs’ opening brief does not challenge the district court’s dismissal of

  their state-law claims or remaining federal claims against Defendant Pacheco. They have

  therefore waived any argument that the district court erred in dismissing those claims.

  See Burke v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019) (“Issues not raised in the

  opening brief are deemed abandoned or waived.” (internal quotation marks omitted)).

  B. The District Court’s Denial of the Plaintiffs’ Motion to Amend

         We next address the district court’s denial of the Plaintiffs’ motion to file a second

  amended complaint. We review the denial of leave to amend a complaint for abuse of

  discretion, except that we employ de novo review when the ground for denial of

  amendment is futility. See Moya v. Garcia, 895 F.3d 1229, 1239 (10th Cir. 2018).

  The Plaintiffs sought leave to amend so they could “retool their complaint in this

  matter in order to correctly charge that [the Defendants] were actually in possession

                                               11
Appellate Case: 22-8012     Document: 010110789836          Date Filed: 12/28/2022     Page: 12



  of the ‘manufacturer specific COVID-19 Vaccine Fact Sheet’ for the Janssen Vaccine

  prior to March 19, 2021.” Aplees. App. at 5. But our analysis does not turn on when

  (or whether) the Defendants came into possession of the fact sheet. No allegations in

  the proposed second amended complaint would alter our analysis. We therefore

  affirm the district court’s denial of leave to amend because amendment would have

  been futile.

  C. The District Court’s Denial of the Plaintiffs’ Rule 60(b) Motion

         After the Plaintiffs filed their notice of appeal, they filed a Federal Rule of

  Civil Procedure 60(b) motion seeking to set aside the district court’s judgment. The

  district court dismissed the Rule 60(b) motion for lack of jurisdiction. In their

  opening brief the Plaintiffs state that the district court “could have properly

  considered their Rule 60 motion.” Aplt. Opening Br. at 16. To the extent the

  Plaintiffs are arguing that the district court erred by dismissing their Rule 60 motion,

  we lack jurisdiction to entertain this argument because the Plaintiffs did not file a

  separate notice of appeal with respect to the order dismissing their Rule 60 motion.

  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of

  appeal in a civil case is a jurisdictional requirement.”); Abbasid, Inc. v. First Nat’l Bank

  of Santa Fe, 666 F.3d 691, 697 (10th Cir. 2012) (“A notice of appeal of a judgment

  or order is not effective with respect to judgments or orders entered after the

  challenged judgment or order.”); Williams v. Chater, 87 F.3d 702, 705 (5th Cir. 1996)

  (“[W]here a Rule 60(b) motion is filed after the notice of appeal from the underlying



                                              12
Appellate Case: 22-8012      Document: 010110789836          Date Filed: 12/28/2022        Page: 13



  judgment, a separate notice of appeal is required in order to preserve the denial of

  the Rule 60(b) motion for appellate review.”).

  D. The Plaintiffs’ Motions for Judicial Notice and to Supplement the Record

         The Plaintiffs filed a motion asking this court to “take judicial notice of

  information published at https://webmd.com/dvt/whatis-dvt-and-what-cause-it regarding

  Deep Vein Thrombosis (“DVT”) and the information published at

  https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-

  fda-limits-use-janssen-covid-19-vaccine-certain-individuals regarding a limitation placed

  on the use of the Janssen Vaccine by the Food and Drug Administration.” Mot. to Take

  Jud. Notice at 2.

         Under Federal Rule of Evidence 201(b), “The court may judicially notice a fact

  that is not subject to reasonable dispute because it: (1) is generally known within the trial

  court’s territorial jurisdiction; or (2) can be accurately and readily determined from

  sources whose accuracy cannot reasonably be questioned.” “‘Care must be taken that the

  requisite notoriety exists. Every reasonable doubt upon the subject should be resolved

  promptly in the negative.’” Est. of Lockett ex rel. Lockett v. Fallin, 841 F.3d 1098, 1111

  (10th Cir. 2016) (quoting Brown v. Piper, 91 U.S. 37, 43 (1875)). “Judicial notice is

  proper when a fact is beyond debate, for instance, what time the sun sets on a given day.”

  Id.

         The Plaintiffs do not specify what facts from the webmd.com article they seek to

  establish by judicial notice. Nor do they contend or provide any reason to conclude that



                                               13
Appellate Case: 22-8012      Document: 010110789836          Date Filed: 12/28/2022      Page: 14



  any relevant facts in the article are “beyond debate.” And nothing in either publication

  would affect our disposition of this case. We therefore deny the judicial-notice motion.

         The Plaintiffs also filed a motion to expand the record to include evidence they

  obtained after the conclusion of briefing. They claim the new evidence submitted with

  their motion indicates the Defendants decided to administer the Janssen vaccine on

  March 3, 2021, and that when the Defendants administered the vaccine on March 19,

  2021, they possessed a revised consent form that referenced the Janssen vaccine. The

  Plaintiffs’ motion to expand the record also seeks supplemental briefing in this court, or,

  as an alternative to supplementing the record, remand to the district court for that court to

  conduct an evidentiary hearing.

         Under Federal Rule of Appellate Procedure 10(e), a party may modify the record

  on appeal “only to the extent it is necessary to ‘truly disclose what occurred in the district

  court.’” United States v. Kennedy, 225 F.3d 1187, 1191 (10th Cir. 2000) (brackets

  omitted) (quoting Fed. R. App. P. 10(e)(1)). We also “have inherent authority to allow

  supplementation of the record, [but] this is a rare exception to [Rule] 10(e).” Rio Grande

  Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1110 n.11 (10th Cir.

  2010). In determining whether proposed supplemental material qualifies for the

  inherent-equitable-power exception to Rule 10(e), a court should evaluate factors such as:

  “1) whether acceptance of the proffered material into the record would establish beyond

  any doubt the proper resolution of the pending issue; [and] 2) whether remand for the

  district court to consider the additional material would be contrary to the interests of



                                               14
Appellate Case: 22-8012     Document: 010110789836          Date Filed: 12/28/2022     Page: 15



  justice and a waste of judicial resources.” Kennedy, 225 F.3d at 1191 (internal quotation

  marks omitted).5

         Applying these standards, we deny the motion to supplement. Our task in

  reviewing the district court’s dismissal is to determine whether the Complaint, on its face

  or with the amendments proposed by the Plaintiffs, states a claim for relief. As a result,

  we would not consider the proffered evidence even if it were in the record. See Waller,

  932 F.3d at 1282 (“The usual rule is that a court should consider no evidence beyond the

  pleadings on a Rule 12(b)(6) motion to dismiss.” (internal quotation marks omitted)).6

  E. The Plaintiffs’ Motion for Sanctions

         The Plaintiffs filed a motion under Tenth Circuit Rule 46.5 asking this court to

  impose sanctions on the Defendants’ counsel. After review of the motion and the record

  in this appeal, we conclude that the Defendants’ counsel did not engage in any intentional

  misrepresentations or concealment of facts that would justify a sanction under Tenth

  Circuit Rule 46.5.




         5
         A third factor identified by Kennedy applies only in the habeas corpus
  context. See 225 F.3d at 1191.
         6
          The “usual rule” is subject to limited exceptions not applicable here. See
  Waller, 932 F.3d at 1282 (“The . . . court may consider documents referred to in the
  complaint if the documents are central to the plaintiff’s claim and the parties do not
  dispute the documents’ authenticity.” (brackets and internal quotation marks
  omitted)); In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015)
  (“we must consider the complaint in its entirety, as well as other sources, including
  documents incorporated into the complaint by reference, and matters of which a court
  may take judicial notice” (internal quotation marks omitted)).
                                              15
Appellate Case: 22-8012    Document: 010110789836       Date Filed: 12/28/2022   Page: 16



                                      III. Conclusion

        We affirm the district court’s judgment. We deny the Plaintiffs’ motion for

  judicial notice and the Plaintiffs’ motion to supplement the record. We deny the

  Plaintiffs’ motion for sanctions.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            16